COLEMAN, Justice.
Petitioner complains in brief that the decision of the Court of Appeals is in error as follows:
“The Court of Appeals ruled that the Miller decision encompasses Section 214 C, violations.
“The result of the decision of the Court of Appeals is that once a labor dispute has been found to exist under Section 214A, there can be no disqualification of an employee for an act of misconduct, no matter how deliberate, under Section 214C.”
We do not think that the opinion of the Court of Appeals supports petitioner’s argument. With respect to Title 26, § 214C. (1), Code 1940, the Court of Appeals said merely that there was no written notice, and, for that reason, § 214C. (1) did not apply. No other subdivision of § 214C. was mentioned by the Court of Appeals and we do not here consider any other subdivision of said subsection C. of § 214.
The statement of facts set out by the Court of Appeals fails to show that the employees here considered were guilty of “actual or threatened deliberate misconduct after written warning to the individual.”
For § 214C. (1) to disqualify an employee for such misconduct, the statute requires that the individual have such warning.
The Court of Appeals is not in error with respect to § 214C. (1).
Writ denied.
LIVINGSTON, C. J., and GOODWYN and HARWOOD, JJ., concur.